FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        March 16, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
ROBERT J. HARPER, JR.,

      Plaintiff - Appellant,

v.                                                         No. 16-8082
                                                 (D.C. No. 2:16-CV-00114-SWS)
WYOMING DEPARTMENT OF                                       (D. Wyo.)
CORRECTIONS; CORIZON HEALTH,
INC.; EDDIE WILSON, Warden,
Wyoming State Penitentiary; ROBERT O.
LAMPERT, Director, Wyoming
Department of Corrections; ANNE
CYBULSKI-SANDLIAN, Wyoming
Department of Corrections Health Services
Program Manager; ROBERT WHITE,
M.D., Corizon Health, Inc.; S. LEVENE,
M.D., Corizon Health, Inc.; CINDY
ARCHULETTA, R.N., Corizon Health,
Inc.; H. MASCARENA, L.P.N.; L.
DEHERRERA, C.N., individually and in
their official capacities,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, BALDOCK, and MORITZ, Circuit Judges.
                  _________________________________

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Robert Harper, a Wyoming prisoner proceeding pro se, appeals the district

court’s order dismissing his civil rights complaint under 28 U.S.C. § 1915A. The

court determined that the complaint did not contain enough factual matter to state a

plausible claim. Mr. Harper filed a postjudgment motion seeking leave to file an

amended complaint, which a magistrate judge denied. The magistrate judge also

denied Mr. Harper’s motion to reconsider the denial of his postjudgment motion. It

is undisputed that Mr. Harper did not consent to proceed before a magistrate judge.

We conclude that the magistrate judge was without authority to enter the final order

denying the motion to reconsider. Consequently, we dismiss this appeal for lack of

jurisdiction.

       “Every federal appellate court has a special obligation to satisfy itself not only

of its own jurisdiction, but also that of the lower courts in a cause under review, even

[if] the parties are prepared to concede it.” Steel Co. v. Citizens for a Better Env’t,

523 U.S. 83, 95 (1998) (brackets and internal quotation marks omitted).

              Federal magistrate judges are creatures of statute, and so is their
       jurisdiction. Unlike district judges, they are not Article III judicial officers,
       and they have only the jurisdiction or authority granted to them by
       Congress, which is set out in 28 U.S.C. § 636. As applicable here where
       the [plaintiff] did not consent to proceeding before the magistrate judge, see
       § 636(c)(1), the district court may designate a magistrate judge to consider
       various matters. See § 636(b). These matters are generally categorized as
       “dispositive” or “non-dispositive,” and a magistrate judge’s authority with
       respect to each category is different[.]
First Union Mortg. Corp. v. Smith, 229 F.3d 992, 995 (10th Cir. 2000) (citations,

alterations, and internal quotation marks omitted). “[A] magistrate [judge] is not

authorized to render final appealable decisions within the meaning of 28 U.S.C. § 1291,

                                              2
absent both designation by the district court and consent of the parties under 28 U.S.C.

§ 636(c) . . . .” Colo. Bldg. & Constr. Trades Council v. B.B. Andersen Constr. Co.,

879 F.2d 809, 811 (10th Cir. 1989). Moreover, “[s]ection 636 does not expressly

authorize a district court to designate a magistrate [judge] to handle post-judgment

matters.” Id.

       As for dispositive motions, magistrate judges “may only make proposed findings

of fact and recommendations, and district courts must make de novo determinations as to

those matters if a party objects to the magistrate’s recommendations.” First Union

Mortg. Corp., 229 F.3d at 995 (internal quotation marks omitted). Therefore, when

Mr. Harper sought reconsideration of the magistrate judge’s order denying his motion for

leave to file an amended complaint, “the district court was obligated to review the basis

for the order [denying reconsideration],” Phillips v. Beierwaltes, 466 F.3d 1217, 1222

(10th Cir. 2006) (alterations and internal quotation marks omitted); accord First Union

Mortg. Corp., 229 F.3d at 996.1




       1
        We express no opinion on whether the magistrate judge had authority to enter
an order denying the postjudgment motion seeking leave to file an amended
complaint. See Colo. Bldg. & Constr. Trades Council, 879 F.2d at 811 (“Section 636
does not expressly authorize a district court to designate a magistrate [judge] to
handle post-judgment matters.”). Given the district court’s obligation to address
Mr. Harper’s motion to reconsider, see Phillips, 466 F.3d at 1222, we dismiss the
appeal on that ground.
                                             3
      Accordingly, this appeal is dismissed for lack of jurisdiction. There was not a

final appealable order entered by the district court. The Notice of Non-Participation

and Objection to being Named as Appellees filed by defendants-appellees Corizon

Health, Inc., Archuletta, DeHerrera, Mascarenas, and White is denied as moot.




                                            Entered for the Court


                                            Bobby R. Baldock
                                            Circuit Judge




                                           4